DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 05 October 2020 and 26 June 2020, were filed after the mailing date of the patent application on 19 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 19 November 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  Each preamble of said claims recites “The method” whereas the independent claim, upon which Claims 2-7 depend upon, recites “resource unit setting method”.  Here, the recitation of “[t]he method” of Claims 2-7 are not consistent with antecedent basis.  Examiner respectfully suggests to amend Claims 2-7 from “The method” to “the resource unit setting method” to address the issue.  Appropriate correction is required.
Claims 9-11 are objected to because of the following informalities:  Each preamble of said claims recites “The method” whereas the independent claim, upon which Claims 9-11 depend upon, recites “resource unit transmission method”.  Here, the recitation of “[t]he method” of Claims 9-11 are not consistent with antecedent basis.  Examiner respectfully suggests to amend Claims 9-11 from “The method” to “the resource unit transmission method” to address the issue.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Regarding Claims 12-15, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit”, “obtaining unit”, and “determining unit” in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8 and Claim 12, said claims recite “received signals”; however, the claims do not recite that signals have been received.  Here, the omitted steps, specifically “receiving signals”, is interpreted as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  While Claim 8 and Claim 12 recite reception of “one or more OFDM symbols”, there is no indication that signals have been received within said “OFDM symbols”.  Examiner respectfully suggests amending Claim 8 and Claim 12 to indicate that signals have been received.  For example, Applicant amending to indicate that “receiving signals on the one or more OFDM symbols” would remedy the rejection.  For the purpose of examination, Examiner will assume that there was reception over a plurality of symbols.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 20180359069 A1 using the provisional filing date of 13 June 2017 corresponding to U.S. Provisional Application No. 62519116; hereinafter referred to as “Nam”).
Regarding Claim 1, Nam discloses a resource unit setting method, comprising: 
setting, by a transmit end device (¶127 & Fig. 14 (1402) & Figs. 9-10, Nam discloses determining a phase tracking reference signal (PTRS) configuration for a given slot or subframe) based on a setting threshold of a null resource unit and/or a scheduling parameter, a plurality of null resource units at time domain and/or frequency domain locations (¶127-129 & Figs. 9-10, Nam discloses that the PTRS configuration comprises null resource element locations) associated with phase tracking reference signal resource units of one or more ¶127-129 & Figs. 9-10, Nam discloses that the null resource element locations are located relative to time-frequency locations of PTRS relative to null resource element locations); and 
sending, by the transmit end device, the one or more OFDM symbols (¶127 & Fig. 14 (1404) & Figs. 9-10, Nam discloses transmitting a downlink communication to a user equipment (UE)).
Regarding Claim 2, Nam discloses the method according to claim 1.
Nam further discloses the setting threshold of the null resource unit comprises at least one of the following thresholds: 
a modulation and coding scheme threshold (¶100 & ¶118, Nam discloses that the configuration of resource may depend upon a modulation and coding scheme (MCS) level), 
a scheduling bandwidth threshold (¶100 & ¶118, Nam discloses that the configuration of resource may depend upon a user equipment (UE) capability), and 
a modulation order threshold (¶100, Nam discloses that the configuration of resource may depend upon a modulation and coding scheme (MCS) level); and 
the scheduling parameter comprises at least one of the following: 
a modulation and coding scheme (¶100, Nam discloses that the configuration of resource may depend upon a modulation and coding scheme (MCS) level), 
a scheduling bandwidth (¶100, Nam discloses that the configuration of resource may depend upon a user equipment (UE) capability), and 
a modulation order (¶100, Nam discloses that the configuration of resource may depend upon a modulation and coding scheme (MCS) level).

Nam further discloses the setting, by a transmit end device based on a setting threshold of a null resource unit and/or a scheduling parameter, a plurality of null resource units at time domain and/or frequency domain locations associated with phase tracking reference signal resource units of one or more OFDM symbols comprises at least one of the following operations: 
if a modulation and coding scheme used by the transmit end device is greater than or equal to the modulation and coding scheme threshold, setting, by the transmit end device, the plurality of null resource units at the time domain and/or frequency domain locations associated with the phase tracking reference signal resource units of the one or more OFDM symbols; 
if a scheduling bandwidth used by the transmit end device is greater than or equal to the scheduling bandwidth threshold, setting, by the transmit end device, the plurality of null resource units at the time domain and/or frequency domain locations associated with the phase tracking reference signal resource units of the one or more OFDM symbols (¶100, Nam discloses that the configuration of resources may depend upon a user equipment (UE) capability.  Here the UE capability would indicate whether the UE was a limited bandwidth device or a system-capable bandwidth device, thus a comparison would be necessary to indicate whether the receiving device was capable of receiving from the base station); or 
if a modulation order used by the transmit end device is greater than or equal to the modulation order threshold, setting, by the transmit end device, the plurality of null resource 
Regarding Claim 4, Nam discloses the method according to claim 1.
Nam further discloses the transmit end device is a network device, and before the sending, by the transmit end device, the one or more OFDM symbols, the method further comprises: 
sending, by the transmit end device, at least one type of the following signaling to a terminal device (¶117, Nam discloses signaling the PTRS configuration to the UE), wherein the at least one type of signaling comprises the setting threshold of the null resource unit and/or the scheduling parameter, and the at least one type of the following signaling comprises radio resource control signaling, downlink control information, or a media access control element (¶117, Nam discloses that the PTRS configuration may be signaled via downlink control information (DCI) or another dynamic signalling method).
Regarding Claim 5, Nam discloses the method according to claim 4.
Nam further discloses the setting a plurality of null resource units at time domain locations associated with phase tracking reference signal resource units of one or more OFDM symbols comprises: 
determining, based on a correspondence between a time domain density of the null resource unit and the scheduling parameter, a time domain density of a null resource unit corresponding to a scheduling parameter used by the transmit end device (¶104, Nam discloses determining a PTRS configuration which indicates the density of null resource units in the PTRS configuration based upon the modulation and coding scheme and/or bandwidth assignment); and 
setting the null resource unit based on the determined time domain density of the null resource unit (¶104, Nam discloses determining a PTRS configuration which indicates the density of null resource units.  Fig. 9, Nam discloses setting a density of 1/2 (every other symbol) for data symbols); 
wherein the time domain density of the null resource unit is less than or equal to a time domain density of a phase tracking reference signal (Fig. 9, Nam discloses that the density of PTRS is 1/2 and the density of null is also 1/2).
Regarding Claim 6, Nam discloses the method according to claim 1.
Nam further discloses the setting a plurality of null resource units at frequency domain locations associated with phase tracking reference signal resource units of one or more OFDM symbols comprises: 
setting N null resource units on one adjacent side or two adjacent sides of frequency-division phase tracking reference signal resource units of the one or more OFDM symbols (Fig. 10, Nam discloses setting 11 null symbols on an adjacent side to 11 PTRS symbols), wherein N is a positive integer greater than or equal to 2 (Fig. 10, Nam discloses 11 is greater than 2), and a total quantity M of null resource units on one OFDM symbol in the scheduling bandwidth is a specified constant, or is determined based on a quantity of phase tracking reference signal resource units on one OFDM symbol in the scheduling bandwidth (Fig. 10, Nam discloses setting 11 null symbols on an adjacent side to 11 PTRS symbols).
Regarding Claim 8, Nam discloses a resource unit transmission method, comprising: 
¶134 & Fig. 16 (1602) & Figs. 9-10, Nam discloses receiving, by a user equipment (UE) from a network device, a downlink communication comprising a plurality of subframe further comprising a plurality of symbols), wherein a plurality of null resource units are set at time domain and/or frequency domain locations (¶134-135 & Figs. 9-10, Nam discloses that the PTRS configuration of the downlink communication comprises null resource element locations) associated with phase tracking reference signal resource units of the one or more OFDM symbols (¶134-135 & Figs. 9-10, Nam discloses that the null resource element locations are located relative to time-frequency locations of PTRS relative to null resource element locations); and 
obtaining, by the receive end device, received signals on the plurality of null resource units (¶134 & Fig. 16 (1604) & Figs. 9-10, Nam discloses obtaining via demodulating, by the UE, at least one PTRS based upon the PTRS configuration for a given slot or subframe).
Regarding Claim 9, Nam discloses the method according to claim 8.
Nam further discloses estimating, by the receive end device, inter-carrier interference based on the obtained received signals on the plurality of null resource units (¶134 & Fig. 16 (1604) & Figs. 9-10, Nam discloses performing, by the UE, null-based interference measurements).
Regarding Claim 10, Nam discloses the method according to claim 8.
Nam further discloses the receive end device is a terminal device (¶117, Nam discloses that the receiving device is the UE), and before the receiving, by a receive end device, one or more OFDM symbols from a transmit end device, the method further comprises: 
¶117, Nam discloses signaling the PTRS configuration to the UE), wherein the at least one type of signaling comprises a setting threshold of the null resource unit and/or a scheduling parameter, and the at least one type of the following signaling comprises radio resource control signaling, downlink control information, or a media access control control element (¶117, Nam discloses that the PTRS configuration may be signaled via downlink control information (DCI) or another dynamic signalling method).
Regarding Claim 11, Nam discloses he method according to claim 10, wherein before the receiving, by a receive end device, one or more OFDM symbols from a transmit end device, the method further comprises: 
determining, by the receive end device based on the setting threshold of the null resource unit and/or the scheduling parameter, whether null resource units are set at the time domain and/or frequency domain locations associated with the phase tracking reference signal resource units of the one or more OFDM symbols (¶104, Nam discloses determining a PTRS configuration which indicates the density of null resource units.  Fig. 9, Nam discloses setting a density of 1/2 (every other symbol) for data symbols); and 
if a plurality of null resource units are set at the time domain and/or frequency domain locations associated with the phase tracking reference signal resource units of the one or more OFDM symbols, performing the operation of obtaining, by the receive end device, received signals on the plurality of null resource units (Fig. 9, Nam discloses that the density of PTRS is 1/2 and the density of null is also 1/2).
Regarding Claim 12, Nam discloses a receive end device, comprising:
¶130-132 & Fig. 15, Nam discloses a scheduled entity, like a user equipment (UE), comprising a transceiver 1510), configured to receive one or more OFDM symbols from a transmit end device (¶127 & Fig. 14 (1404) & Figs. 9-10, Nam discloses receiving, by a user equipment (UE) from a network device, a downlink communication comprising a plurality of subframe further comprising a plurality of symbols), wherein a plurality of null resource units are set at time domain and/or frequency domain locations (¶127-129 & Figs. 9-10, Nam discloses that the PTRS configuration comprises null resource element locations) associated with phase tracking reference signal resource units of the one or more OFDM symbols (¶127-129 & Figs. 9-10, Nam discloses that the null resource element locations are located relative to time-frequency locations of PTRS relative to null resource element locations); and 
an obtaining unit (¶130-132 & Fig. 15, Nam discloses a scheduled entity, like a user equipment (UE), comprising a processor 1504), configured to obtain received signals on the plurality of null resource units (¶127 & Fig. 14 (1402) & Figs. 9-10, Nam discloses obtaining via reception, by the UE, at least one PTRS based upon the PTRS configuration for a given slot or subframe).
Regarding Claim 13, Nam discloses the receive end device according to claim 12.
Nam further discloses an estimation unit (¶130-132 & Fig. 15, Nam discloses a scheduled entity, like a user equipment (UE), comprising a processor 1504), configured to estimate inter-carrier interference based on the obtained received signals on the plurality of null resource units (¶134 & Fig. 16 (1604) & Figs. 9-10, Nam discloses performing, by the UE, null-based interference measurements).

Nam further discloses the receiving unit is configured to: 
before receiving the one or more OFDM symbols from a transmit end device, receive at least one type of the following signaling (¶117, Nam discloses signaling the PTRS configuration to the UE), wherein the at least one type of signaling comprises a setting threshold of the null resource unit and/or a scheduling parameter, and the at least one type of the following signaling comprises radio resource control signaling, downlink control information, or a media access control control element (¶117, Nam discloses that the PTRS configuration may be signaled via downlink control information (DCI) or another dynamic signalling method), wherein the receive end device is a terminal device (¶117, Nam discloses that the receiving device is the UE).
Regarding Claim 15, Nam discloses the receive end device according to claim 14.
Nam further discloses determining unit to determine, based on the setting threshold of the null resource unit and/or the scheduling parameter, whether null resource units are set at the time domain and/or frequency domain locations associated with the phase tracking reference signal resource units of the one or more OFDM symbols (¶104, Nam discloses determining a PTRS configuration which indicates the density of null resource units in the PTRS configuration based upon the modulation and coding scheme and/or bandwidth assignment); and wherein the obtaining unit is configured to obtain the received signals on the plurality of null resource units, if a plurality of null resource units are set at the time domain and/or frequency domain locations (¶104, Nam discloses determining a PTRS configuration which indicates the density of null resource units.  Fig. 9, Nam discloses setting a density of 1/2 (every other symbol) for data symbols) associated with the phase tracking reference signal resource units of the one or more OFDM symbols (Fig. 9, Nam discloses that the density of PTRS is 1/2 and the density of null is also 1/2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.